Citation Nr: 0516462	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-25 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for arthritis of the left 
knee.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to June 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in June 2004.  


FINDINGS OF FACT

1.	The veteran had an acute episode of rheumatoid arthritis 
during service that resolved.  

2.	Osteoarthritis of the left knee was not manifested during 
service or within one year thereof, and is not shown to have 
been caused by any in-service event.


CONCLUSION OF LAW

Osteoarthritis of the left knee was neither incurred in nor 
aggravated by service nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001, has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters in March 2002, July 2002, and 
June 2004 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that is believed to 
pertain to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran seeks service connection for arthritis of his 
left knee.  Review of the record shows that during service 
the veteran was seen for complaints of sharp pain in his 
knees with exercise.  He began having swelling in his feet 
and was transferred to a medical platoon and then transferred 
to a hospital.  On admission, he had pain and swelling in the 
ankles, right shoulder, and left wrist.  The veteran was 
placed on a high doses of aspirin and over the course of the 
next three days, had a marked decrease in his joint pain.  On 
the 16th day of hospitalization, he developed a rash that was 
deemed to be due to the aspirin and this was discontinued.  
His arthritis did not recur.  It was the opinion of the 
Medical Board that the veteran had rheumatoid arthritis.  

An examination was conducted by VA in September 1970.  At 
that time, examination of the joints of the lower 
extremities, including the knees, showed no enlargement, 
tenderness, deformity, ligament instability, limitation of 
motion or pain.  X-ray studies of the knees showed a 
questionable osteocartilaginous loose body on the right, 
otherwise the bones of both knees appeared to be essentially 
normal.  The pertinent diagnosis was of rheumatoid arthritis 
of the peripheral joints, by history, not found on present 
examination.  

A statement was received from the veteran's private 
physician, dated in October 1972, showing the veteran was 
treated for complaints of pain and stiffness in his joints.  
The assessment was of arthritis.  

The veteran was hospitalized at a VA facility in August 1993.  
At that time, X-ray studies of the left knee showed narrowing 
of the femorotibial joint spaces, medially, there was also 
osteophytes formation of the distal femoral condyle.  The 
changes were found to be consistent with arthritic disease.  
The pertinent diagnosis was arthritis of the left knee.  

Additional outpatient treatment records from the veteran's 
private physician, dated from 2001, show treatment for 
various disabilities, including his left knee arthritis.  The 
record shows that the veteran underwent a total left knee 
replacement during 2002.  

An examination was conducted by VA in October 2004.  At that 
time, the veteran's medical records were reviewed and the 
veteran was examined.  The diagnoses were osteoarthritis of 
the left knee, post total knee arthroplasty and exogenous 
obesity aggravating the left knee condition.  The examiner 
rendered an opinion that the veteran had had an acute episode 
of rheumatoid arthritis during active duty that had 
apparently resolved.  He had superimposed osteoarthritis that 
was aggravated by increased weight gain.  The examiner dated 
the veteran's arthritis to about 1970, when he first reported 
left knee complaints to VA.  In the examiner's opinion, it 
was less likely than not that the veteran's existing left 
knee disability was related to his period of active service 
that ended in June 1969.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The evidence shows that the veteran had an episode of 
inflammatory arthritis while in service, but in the opinion 
of the VA examiner who examined the record in 2004, this was 
an acute episode.  The only medical opinion of record 
concerning a possible relationship with service is that left 
knee arthritis that later developed, and necessitated a total 
left knee replacement, is not shown to be related to any 
incident during service.  As such, service connection for 
arthritis of the left knee is denied.  




ORDER

Service connection for arthritis of the left knee is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


